CONTINUATION SHEET

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Prosecution History Summary
Applicant filed claim amendments on 1/28/2019. In the claims filed on 1/28/2019, claims 1 and 3-21 were pending and claims 7-20 were withdrawn. 
On 09/26/2018, the office mailed an Office Action claims 1, 3-6, and 21 were rejected over prior art. 
Applicant appealed the prior art rejections. 
On 12/6/2021, the PTAB affirmed the prior art rejections on claims 1 and 3-6. The Board made a new ground of rejection under 35 USC 112, second paragraph, rejecting claim 21 (APDP, p. 8-10). The Board made no finding with respect to prior art and claim 21 (APDP, p. 8). 
Applicant filed claim amendments and remarks on 2/7/2022. In the amendment filed on 2/7/2022, claims 1, 3-6, and 21 were amended and claims 22-25 were added.

Amendments Not Entered
The amendment filed 2/7/2022 after a decision by the Patent Trial and Appeal Board  is not entered because prosecution on claims 1 and 3-6 is closed and the proposed amendment was not suggested in an explicit statement by the Board under 37 CFR 41.50(c). As noted in MPEP 1214.01 I, the new ground of rejection raised by the Board does not reopen prosecution except as to that subject matter to which the new rejection was applied. If the Board’s decision in which the rejection under 37 CFR 41.50(b)  was made includes an affirmance of the examiner’s rejection, the basis of the affirmed rejection is not open to further prosecution. MPEP 1214.01 I. In view of the fact that prosecution is closed, the appellant is not entitled to have such amendment entered as a matter of right. MPEP 1214.07.

In the decision mailed on 12/6/2021, the Board made a new ground of rejection on claim 21. On page 10, the Board states (emphasis added): 
At the upper end, a chocolate ingredient 99.9% by weight combined with .1% plant extract by weight would equal 100%. However, on the lower end, a chocolate ingredient at about 20% by weight with maximum 20% plant extract by weight would only equal 40% by weight. In other words, it is unclear what the other 60% by weight would entail because no other ingredient can be included as part of the claim.

In the amendments filed on 2/7/2022, Applicant amended claims 1, 3-6, and 21 and added new claims 22-25. The amendments and new claims are not limited to that subject matter to which the new rejection was applied. 
An amendment to claim 21 that is directed to the subject matter to which the new rejection was applied would entered if submitted separately. No amendment to claims 1 and 3-6 or new claims would be entered in this application.

Interview Request
On 2/7/2022, Applicant filed a request for an interview. As discussed above, prosecution is closed. At this time, an interview would not advance prosecution of the application. Therefore, the interview request is denied. 

Conclusion
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619